DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 28-39, drawn to a pre-sterilized kit for performing a method of fixating a first and second bone, classified in a61b17/0642.
II. Claims 40-51, drawn to a method of fixating a first and second bone, classified in a61b2017/564.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the staple device, the drill, drill guide, and extrusion instrument described in the Invention I can be used to join two things other than bones such as a broken tree branch.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ross Spencer Garsson on 6/23/2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 28-39s 40-51 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 28-30, 33, 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-9 of U.S. Patent No. 10512459B2 to Fox. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 28 is rejected over claim 1 of Pat. ‘459 Pat. ‘459 discloses a pre-sterilized kit comprising a staple device composed of a single staple having a staple bridge with staple legs and a cartridge to restrain the staple; an extrusion instrument; a drill bit; and a drill guide [claim 1].  Therefore, the claim 1 of Pat. ‘459 discloses the same subject matter of the current application claim 28.
Claims 29-30 and 33 are rejected over claims 2-4 of Pat. ‘459 Pat. ‘459 which recite identical subject as current application.
Claim 36-37 are rejected over claims 1, 5, and 8 of Pat. ‘459 Pat. ‘459 which disclose the staple being restrained by the cartridge by at least 6%, between 6-13%, or at least 30% [claim 1(a)(ii) and claims 5 and 8-9].  Therefore, the claims 1, 5, and 8 of Pat. ‘459 disclose the same subject matter of the current application claim 36-37.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drill guide as recited in claim 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly filed claim 39 recites “the bone staple is being restrained by the channel of the cartridge in a strain amount of the staple bridge that is at least 30%” in lines 1-2.  However, the specification and claims as originally filed on 12/20/19 do not recite wherein the staple can handle strains of 30% or more as now implied by the claims instead in Para. [0061] of the specification and originally filed claim 24 recite wherein “[t]he first super elastic material coupled with the design shape of the staple bridge can interact such that the staple bridge can be able to withstand a strain up to around 30% with no substantial plastic deformation.”  Therefore, the new limitation of the staple withstanding strains of 30% or greater appears to be new matter.  In the interest in compact prosecution the claim 39 will be interpreted in light of the specification as if the claim recited a strain up to around 30%.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "substantial" in claim 38 at line 2 is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams (US Patent 6193733B1) in view of Wiedrich et al (US Patent Pub. 20090216233A1) and Beutter (US Patent Pub. 20060142771A1).
Adams discloses a kit for performing a method of fixating a first bone and a second bone (hemostatic clip, Fig. 1A-5).  Specifically in regards to claim 28, Adams discloses a kit comprising (a) a staple device (20 having 10), wherein (i) the staple device (20 having 10) comprises a cartridge  (20) and only one bone staple (10), (ii) the bone staple (10) has a staple bridge (13) and a plurality of staple legs (11,12) connected to the staple bridge (11,12), (iii) the staple bridge (13) and the plurality of staple legs (11,12) comprise a shape memory metal (Fig. 1A-3; and Col. 4 lines 1-55 and Col. 3 lines 42-67).  Adams also discloses wherein the cartridge (20) comprises a channel (25,27) in which the staple bridge (13) and the plurality of staple legs 
Wiedrich discloses a pre-sterilized kit for performing a method of fixating a first bone and a second bone (biostaples suitable for writs, hand and other ligament replacement or repairs, Fig. 1-2, 4-7B, and 20).  Specifically in regards to claim 28, Wiedrich discloses wherein the pre-sterilized kit (125) comprises: a staple (10), a drill bit operable for drilling holes (110) in bone; and a drill guide operable to guide drilling of at least one hole (110) in the first bone and at least one hole (110) in the second bone that correspond to the pre-determined distance of the tips of the plurality of staple legs (16,17); and wherein (i) after the tips of the plurality of staple legs (16,17) are inserted into the plurality of drilling holes (110) (Wiedrich recites wherein the staple 10 can be used with a driver, or drill guide, to help position the staple 10, and wherein the staple 10 may be part of a sterile kit that includes the driver and drill bits.) (Fig. 1-2, 4-7B, and 20; and Page 1 Para. [0005], [0008]; Page 3 Para. [0048]-[0049]; Page 4 Para. [0053]-[0054]; and Page 6 Para. [0076]).  It would have been obvious to a person of skill in the art at the time the invention was made to modify the kit of Adams to make the kit pre-sterilized and include in the kit a drill bit and a drill guide as taught in Wiedrich in order to have a means to pre-make holes in the desired surgical site and to aid in guiding the staple into place (Page 6 Para. [0076]) and to 
Beutter in regards to claim 28 
In regards to claim 29-30, Adams, Wiedrich, and Beutter recite a pre-sterilized kit comprising a staple device having a staple and cartridge, a drill bit, a drill guide, and an extrusion instrument.  However, they are silent as to the staple bridge being either O or S shaped. In regards to claims 29-30, Beutter further wherein the staple-bridge has an S-shaped staple bridge shape, and wherein the staple-bridge has an O -shaped staple bridge shape (Fig. 1; and Page 1 Para. [0005], Page 2-3 Para. [0019]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the staple bridge (13) of the staple (10) of Adams by making the staple bridge either O- or S- shaped in view of Beutter absent persuasive evidence that the particular configuration or shape is significant.
In regards to claim 31, Adams discloses wherein when the bone staple (10) is in the first shape (shape shown in Fig. 1B-3), the bone staple (10) has one or more areas in which the shape memory metal is predominately in the stress-induced martensite crystalline form, and (b) the one or more areas is portions of the plurality of the staple legs that adjoin the staple bridge (Adams discloses that moving the staple from the shape shown in Fig. 1A to the shape shown in Fig. 1B causes the staple to move from an austenite phase to a martensite phase which affect the legs.) (Fig. 1A-3; and Col. 4 lines 16-40).  
In regards to claim 32, Adams discloses wherein the extrusion instrument (32) is a mandrel (The term “mandrel” is understood by a person of ordinary skill in the art to mean “[a] shaft or spindle to which work is secured while being turned in a lathe, or to which a revolving tool is secured” or “[a] (more or less) cylindrical rod round which metal or other material is forged, cast, moulded, or otherwise shaped” (see Oxford English Dictionary).  However, the common definition is not being used in the instant case since the mandrel shown in Fig. 7 of 
In regards to claim 33, Adams discloses wherein the shape memory metal comprises Nitinol (col. 3 lines 42-49).
In regards to claim 34, Adams discloses wherein the staple device (20 having 10) and the extrusion instrument (32) are integral (The term integral is defined as “[o]f or pertaining to a whole. Said of a part or parts: Belonging to or making up an integral whole; constituent, component” (see Oxford English Dictionary).  The pusher bar 32 is part of the delivery device 30 that is meant to be connected to the hypotube 20 to complete the delivery means of the clip 10.) (Fig. 3-5; and Col. 4 lines 40-55).
In regards to claim 35, Adams discloses wherein the staple device (20 having 10)  and the extrusion instrument (32) are separate (Fig. 2-5).

Claims 36-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of Wiedrich and Beutter as applied claim 28 and 29, and further in view of Yueng et al (US Patent 6530933B1).
Adams, Wiedrich, and Beutter recite a pre-sterilized kit comprising a staple device having a staple and cartridge, a drill bit, a drill guide, and an extrusion instrument.  In regards to claims 36-37 and 39, Adams discloses wherein the bone staple (10) is being restrained by the channel (25,27) of the cartridge (20) (Fig. 2-4; and Col. 4 lines 24-40).  However, the 
Yeung teaches a bone staple (methods and devices for fastening bulging or herniated intervertebral discs). Specifically in regards to claims 36-37, Yeung recites wherein the first super elastic material (nitinol) can withstand a strain of at least 6% and a strain between 6% and 13% (Yeung recites wherein a nickel titanium resilient member’s strain should not exceed 7-14%.) (Col. 18 lines 10-18). In regards to claim 39, Yeung recites wherein the staple (13) can withstand a strain of up to around 30% (Col. 18 lines 10-18). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the staple (10) of Adams by the having a staple that can withstand strains up to 6% to 13% and up to 30% in view of Yeung in order to ensure that the surgeon is aware of how much the implant can be deformed without it being permanently deformed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775